Title: To Thomas Jefferson from John Morton, 3 February 1801
From: Morton, John
To: Jefferson, Thomas



Geo-Town, Tuesday-morning 3. feb. 1801.

Mr Morton’s respectful Compliments wait upon the V. President.
Mr. M. takes the Liberty of requesting that if the V. Presidt. has perused the Notes Mr. M. had the Honor to leave with him yesterday, he will do him the favor to return them by the bearer:—but, if the reading thereof has not been completed, M. Morton is also desirous that they may be retained for that purpose untill tomorrow.
